DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 1-15 are drawn to a “a computer program”, per se, without being stored in a non-transitory medium does not fall within the four categories of a process, a machine, a manufacture or composition of matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perez et al. (US Publication Number 2011/0007079 A1, hereinafter “Perez”).

(1) regarding claim 1:
As shown in figs. 1 and 4, Perez disclosed a program that causes a computer to implement a control function of dynamically controlling a motion of an avatar in a virtual space or a robot on a real space (para. [0016], note that systems and methods are disclosed that comprise intelligently training an avatar to perform animations by learning a user's tendencies through user inputs. The visual representation of the user may be in the form of an avatar, a cursor on the screen, a hand, or the any other virtual object that corresponds to the user in the physical space, fig. 4), the control function being configured to: 
capture motions of a plurality of actors on the real space from respective motion sensors attached to the actor (para. [0025], note that [0025] Captured motion may be any motion in the physical space that is captured by the capture device, such as a camera. The captured motion could include the motion of a target in the physical space, such as a user or an object); 
blend the motions of the plurality of actors on a basis of a predetermined algorithm (para. [0025], note that the captured motion may include a gesture that translates to a control in an operating system or application. Also see para. [0044]); and 
dynamically control the motion of the avatar or the robot on a basis of a blend result to cause the avatar or the robot to make a motion reflecting the motions of the plurality of actors (para. [0026], note that the system 10 may translate an input to a capture device 20 into an animation, the input being representative of a user's motion, such that the animation is driven by that input. Thus, the user's motions may map to an avatar 40 such that the user's motions in the physical space are performed by the avatar 40. Also see para. [0048]).

(2) regarding claim 2:
Perez further disclosed the program according to claim 1, wherein the control function is configured to: 
capture a motion corresponding to at least one site of each of the actors from the motion sensors attached to the each of the actors (para. [0045], note that the data captured by the cameras 26, 28 and device 20 in the form of the skeletal model and movements associated with it may be compared to the gesture filters 191 in the gesture library 190 to identify when a user (as represented by the skeletal model) has performed one or more gestures); 
blend the motions of the sites of the plurality of actors on the basis of the predetermined algorithm (para. [0046], note that the image may also be parsed to produce a skeletal representation of the user, where features, such as joints and tissues that run between joints are identified); and 
dynamically control the motion of the avatar or the robot on the basis of the blend result (para. [0048], note that the computing environment 12 may use the gestures library 192 to interpret movements of the skeletal model and to control an application based on the movements).

(3) regarding claim 3:
Perez further disclosed the program according to claim 2, wherein the site comprises a part of a body of the actor (para. [0046], note that there exist skeletal mapping techniques to capture a person with a depth camera and from that determine various spots on that user's skeleton, joints of the hand, wrists, elbows, knees, nose, ankles, shoulders, and where the pelvis meets the spine).

(4) regarding claim 4:
Perez further disclosed the program according to claim 3, wherein the part of the body includes at least one of upper body, lower body, head, a joint, waist, a wrist, or an ankle (para. [0046], note that there exist skeletal mapping techniques to capture a person with a depth camera and from that determine various spots on that user's skeleton, joints of the hand, wrists, elbows, knees, nose, ankles, shoulders, and where the pelvis meets the spine).

(5) regarding claim 5:
Perez further disclosed the program according to claim 1, wherein the actors include at least one person among performers and an audience (fig. 6, para. [0130], note that the same user 602 is gesturing in the physical space 601, resulting in an animation of the user's avatar 606b that is representative of a goalie gesture similar to that applied to the avatar 606a in FIG. 6A.).

(6) regarding claim 15:
Perez further disclosed the program according to claim 2, causing the computer to implement a correction function of, when capturing the motion of each of the actors, referencing a first output obtained by performing a first process on sensor data acquired by two or more of the motion sensors attached to two or more of the sites of each of the actors and a second output obtained by performing a second process on the sensor data, and correcting position information for the sites to which the motion sensors are attached (fig. 7, para. [0149], note that FIG. 7A depicts an example of two users remotely playing against each other in a boxing game application. The remote users interact with a target recognition, analysis, and tracking system 10 in their respective physical space, and are able to interact with each other over a network connection. Each system can provides live visual feedback of each physical space to the other system. In FIG. 7A, two users, User #1 and User #2, are interacting with the system executing the boxing game application. Thus, each system may capture live data with respect to each user and render the visual representation that corresponds to each user and maps to the motion of each user).

The proposed rejection of claim 1, as explained in Perez, renders inherent the steps of the system (fig. 3) claim 16 and method claim 17 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claims 16-17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Craig (US Publication Number 2015/0029097 A1).

(1) regarding claim 6:
Perez disclosed most of the subject matter as described as above except for specifically teaching wherein the predetermined algorithm blends the motions of the plurality of actors on a basis of a weighting that is applied to each of the actors in advance.
However, Craig disclosed wherein the predetermined algorithm blends the motions of the plurality of actors on a basis of a weighting that is applied to each of the actors in advance (para. [0097], note that variety of different model resolution techniques may be used. In some embodiments, two or more plausible virtual skeletons may be scored against each other based on weight).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein the predetermined algorithm blends the motions of the plurality of actors on a basis of a weighting that is applied to each of the actors in advance. The suggestion/motivation for doing so would have been in order to efficiently track human body to an avatar model (para. [0002-0003]). Therefore, it would have been obvious to combine Perez with Craig to obtain the invention as specified in claim 6.

(2) regarding claim 7:
Perez disclosed most of the subject matter as described as above except for specifically teaching wherein the predetermined algorithm blends the motions of the plurality of actors on a basis of a weighting that is dynamically applied to each of the actors in accordance with a distance from a reference point set in advance on the real space to the each of the actors.
However, Craig disclosed wherein the predetermined algorithm blends the motions of the plurality of actors on a basis of a weighting that is dynamically applied to each of the actors in accordance with a distance from a reference point set in advance on the real space to the each of the actors (para. [0111], note that distance estimates (e.g., in millimeters or other suitable measurement) can provide a measure of proximity where a value of 0.0, as a non-limiting example, indicates that the body part and the object are touching. Depth sensors have distance dependent noise floors for measurement resolution and precision).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein the predetermined algorithm blends the motions of the plurality of actors on a basis of a weighting that is dynamically applied to each of the actors in accordance with a distance from a reference point set in advance on the real space to the each of the actors. The suggestion/motivation for doing so would have been in order to efficiently track human body to an avatar model (para. [0002-0003]). Therefore, it would have been obvious to combine Perez with Craig to obtain the invention as specified in claim 7.

(3) regarding claim 8:
Perez disclosed most of the subject matter as described as above except for specifically teaching wherein the predetermined algorithm blends the motions of the plurality of actors on a basis of a weighting that is dynamically applied to each of the actors in accordance with an acceleration, a velocity, or a displacement amount of the each of the actors on the real space.
However, Craig disclosed wherein the predetermined algorithm blends the motions of the plurality of actors on a basis of a weighting that is dynamically applied to each of the actors in accordance with an acceleration, a velocity, or a displacement amount of the each of the actors on the real space (para. [0101], note that an application programming interface (API) may be used to report the selected skeleton. Such an (API) may be configured to communicate the joint positions, joint velocities, joint accelerations, confidences in positions, velocities, and/or accelerations, and/or other information related to the selected skeleton for one or more targets).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein the predetermined algorithm blends the motions of the plurality of actors on a basis of a weighting that is dynamically applied to each of the actors in accordance with an acceleration, a velocity, or a displacement amount of the each of the actors on the real space. The suggestion/motivation for doing so would have been in order to efficiently track human body to an avatar model (para. [0002-0003]). Therefore, it would have been obvious to combine Perez with Craig to obtain the invention as specified in claim 8.

(4) regarding claim 9:
Perez disclosed most of the subject matter as described as above except for specifically teaching wherein the predetermined algorithm blends the motions of the plurality of actors on a basis of a weighting that is dynamically applied to each of the actors in accordance with a degree of movement synchronousness between the actors on the real space.
However, Craig disclosed wherein the predetermined algorithm blends the motions of the plurality of actors on a basis of a weighting that is dynamically applied to each of the actors in accordance with a degree of movement synchronousness between the actors on the real space (para. [0025], note that FIG. 1A shows a scenario in which human subject 18 is tracked by a body-part tracker using depth camera 20 so that the movements of human subject 18 may be interpreted by gaming system 12 as controls that can be used to affect the game being executed by gaming system 12. In other words, human subject 18 may use his or her movements to control the game. The movements of human subject 18 may be interpreted as virtually any type of user input).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein the predetermined algorithm blends the motions of the plurality of actors on a basis of a weighting that is dynamically applied to each of the actors in accordance with a degree of movement synchronousness between the actors on the real space. The suggestion/motivation for doing so would have been in order to efficiently track human body to an avatar model (para. [0002-0003]). Therefore, it would have been obvious to combine Perez with Craig to obtain the invention as specified in claim 9.

(5) regarding claim 10:
Perez disclosed most of the subject matter as described as above except for specifically teaching wherein the predetermined algorithm blends the motions of the plurality of actors on a basis of a weighting that is dynamically applied to each of the actors in accordance with biological information of the each of the actors.
However, Craig disclosed wherein the predetermined algorithm blends the motions of the plurality of actors on a basis of a weighting that is dynamically applied to each of the actors in accordance with biological information of the each of the actors (para. [0046], note a model representing a human subject may include a plurality of rigid and/or deformable body parts. Some of these body parts may represent a corresponding anatomical body part of the human subject. Further, each body part of the model may comprise one or more structural members (i.e., "bones" or skeletal parts), with joints located at the intersection of adjacent bones. It is to be understood that some bones may correspond to anatomical bones in a human subject and/or some bones may not have corresponding anatomical bones in the human subject).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein the predetermined algorithm blends the motions of the plurality of actors on a basis of a weighting that is dynamically applied to each of the actors in accordance with biological information of the each of the actors. The suggestion/motivation for doing so would have been in order to efficiently track human body to an avatar model (para. [0002-0003]). Therefore, it would have been obvious to combine Perez with Craig to obtain the invention as specified in claim 10.

(6) regarding claim 11:
Perez disclosed most of the subject matter as described as above except for specifically teaching wherein the predetermined algorithm blends the motions of the plurality of actors on a basis of a weighting that is dynamically applied to each of the actors in accordance with environmental information around the each of the actors.
However, Craig disclosed wherein the predetermined algorithm blends the motions of the plurality of actors on a basis of a weighting that is dynamically applied to each of the actors in accordance with environmental information around the each of the actors (para. [0111], note that the proximate state may correspond to a state of the observed depth image where at least a portion of the human subject resides within a threshold depth proximity to an object within the scene. The object may include another part of the human subject such as a limb or body core, or may include an object within the environment).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein the predetermined algorithm blends the motions of the plurality of actors on a basis of a weighting that is dynamically applied to each of the actors in accordance with environmental information around the each of the actors. The suggestion/motivation for doing so would have been in order to efficiently track human body to an avatar model (para. [0002-0003]). Therefore, it would have been obvious to combine Perez with Craig to obtain the invention as specified in claim 11.

(7) regarding claim 12:
Perez disclosed most of the subject matter as described as above except for specifically teaching wherein the weighting is set in advance by operating a predetermined setting screen by an operator.
However, Craig disclosed wherein the weighting is set in advance by operating a predetermined setting screen by an operator (para. [0116], note that parameters may modify or otherwise influence function inputs and outputs, function weighting, function branching, and/or function selection. Parameters defining the relative weighting of these functions, including selection of which functions are applicable to a particular scenario, and other parameter values used by these functions govern the effectiveness of a body-part tracker).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein the weighting is set in advance by operating a predetermined setting screen by an operator. The suggestion/motivation for doing so would have been in order to efficiently track human body to an avatar model (para. [0002-0003]). Therefore, it would have been obvious to combine Perez with Craig to obtain the invention as specified in claim 12.

(13) regarding claim 13:
Perez disclosed most of the subject matter as described as above except for specifically teaching wherein the weighting is set by performing, by the operator, an operation of moving a cursor on a line segment connecting a first site of a first one of the actors and a second site of a second one of the actors on the setting screen.
However, Craig disclosed wherein the weighting is set by performing, by the operator, an operation of moving a cursor on a line segment connecting a first site of a first one of the actors and a second site of a second one of the actors on the setting screen (para. [0116], note that parameters may modify or otherwise influence function inputs and outputs, function weighting, function branching, and/or function selection. Parameters defining the relative weighting of these functions, including selection of which functions are applicable to a particular scenario, and other parameter values used).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein the weighting is set by performing, by the operator, an operation of moving a cursor on a line segment connecting a first site of a first one of the actors and a second site of a second one of the actors on the setting screen. The suggestion/motivation for doing so would have been in order to efficiently track human body to an avatar model (para. [0002-0003]). Therefore, it would have been obvious to combine Perez with Craig to obtain the invention as specified in claim 13.

(14) regarding claim 14:
Perez disclosed most of the subject matter as described as above except for specifically teaching wherein the weighting is set by performing, by the operator, an operation of moving a cursor in a polygon that connects respective predetermined sites of the actors to each other.
However, Craig disclosed wherein the weighting is set by performing, by the operator, an operation of moving a cursor in a polygon that connects respective predetermined sites of the actors to each other (para. [0049], note that some models may include a skeleton and/or other body parts that serve as a machine representation of a modeled target. In some embodiments, a model may alternatively or additionally include a wireframe mesh, which may include hierarchies of rigid polygonal meshes, one or more deformable meshes, or any combination of the two).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein the weighting is set by performing, by the operator, an operation of moving a cursor in a polygon that connects respective predetermined sites of the actors to each other. The suggestion/motivation for doing so would have been in order to efficiently track human body to an avatar model (para. [0002-0003]). Therefore, it would have been obvious to combine Perez with Craig to obtain the invention as specified in claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Williams et al. (US Patent Number 8,437,506 B2) disclosed a system and method are disclosed for recognizing and tracking a user's skeletal joints with a NUI system. The system includes one or more experts for proposing one or more skeletal hypotheses each representing a user pose within a given frame.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674